DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered. Claims 1-7 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/1058175 A1 (“Fairfield”) in view of US 2019/0073903 A1 (“Baba”).

Regarding claims 1 and 6, Fairfield discloses an external environment recognition unit adapted to recognize a state of the external environment in the vicinity of a host vehicle (see [0034] the perception system 172 may include lasers, sonar, radar, one or more cameras, or any other detection devices that receive or otherwise obtain data that may be further processed by computing device 110. In the case where the vehicle is a small passenger vehicle, such as a car, the car may include a laser mounted on the roof or other convenient location, as well as other sensors, such as cameras, radars, sonars, and additional lasers); 
a forward movement limit determination unit adapted to determine whether or not to limit forward movement of the host vehicle, on the basis of a recognition result of the external environment recognition unit; and a vehicle control unit adapted to perform the forward movement limit on the basis of a determination result of the forward movement limit determination unit (see [0045] as well as [0036] the collision mitigate braking system 136 is preferably part of the computing device 110, although both the manager 142 and the system 136 may be separate components or subsystems. Here, the collision mitigated braking system 136 includes a perception component 138 and a control component 140. The perception component 138 is operatively coupled to at least perception system 172. The control component 140 is operatively coupled to at least the deceleration system 160 and preferably the main driving system manager 142. As shown in FIG. 1, the control component may include a stopping distance model, a filter and a collision predictor) 
(see [0052] as well as [0020] a collision mitigated braking system (CMBS) in vehicles capable of operating in a self-driving (autonomous) mode. The CMBS incorporates both perception and control components. The CMBS perception component may include information received from on-board laser and radar sensors, and possibly other types of sensors as well, such as cameras. The perception component analyzes the sensor data to identify relevant nearby objects that are in the path of the vehicle or that could collide with the vehicle. Preferably, this is done in a way that is as simple and robust as possible. One goal is to avoid false positives, in other words to have a very low false positive rate below a determined threshold. The control component evaluates the objects detected by the perception component, along with information from other onboard systems, to determine whether immediate braking is required. If so, the control component issues instructions to a deceleration system to perform a braking operation).
	Fairfield is not explicit on the forward movement limit determination unit determines to execute the forward movement limit, in the case the external environment recognition unit recognizes the entering vehicle and the event and determines not to execute the forward movement limit, in the case 
	Baba discloses a technique for avoiding a collision with a vehicle travelling on an opposite lane where the forward movement limit determination unit determines to execute the forward movement limit, in the case the external environment recognition unit recognizes the entering vehicle and the event and determines not to execute the forward movement limit, in the case the external environment recognition unit recognizes the entering vehicle but does not recognize the event (see at least [0051] When it is determined that an intersection IS is present, the right-left turn determination unit 27 determines whether the own vehicle 40 will cut across the opposite lane Ln2 to make a right turn at the intersection IS (step S12). When it is determined at step S12 that the own vehicle 30 will not make a right turn, the process terminates the procedure. When it is determined at step S12 that the own vehicle 30 will make a right turn, the process executes step S14. At step S14, the collision avoidance control unit 28 determines whether the traffic lane Ln1 is a right-turn exclusive lane that allows vehicles to make only a right turn and the priority travel determination unit 25 determines whether the travelling of the own vehicle 30 making a right turn is prioritized against the travelling of the straight-running vehicle 30F (step S14). When it is determined that the traffic lane Ln is a right-turn exclusive lane, and the travelling of the own vehicle 30 making the right turn is prioritized against the straight-running vehicle (step S14: YES), the collision avoidance control unit 28 sets the operational condition to be a normal operational condition without a dead angle region, without relaxing the operational condition of the collision avoidance process).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baba with the system disclosed by Fairfield so that activation of unnecessary collision avoidance process can be reduced (Baba, [0051]).

Regarding claim 2, Fairfield further discloses as the forward movement limit, the vehicle control unit performs a travel control to automatically decelerate or stop the host vehicle, or a notification control to prompt a vehicle occupant to decelerate or stop the host vehicle (see [0045] The control component 140, as noted above, desirably includes a filter, a stopping distance model, and a collision predictor. The stopping distance model calculates the distance for the vehicle 100 to come to a stop. The filter evaluates the identified objects of interest, and the collision predictor analyzes the information from the stopping distance model and the filter to determine whether a collision is possible, e.g., whether the likelihood of a collision exceeds a particular threshold. Each of the filter, stopping distance model, and collision predictor may be modules executable by one or more processors of the computing system). 

Regarding claim 3, Fairfield further discloses the forward movement limit determination unit determines to execute the forward movement limit, in the case it is recognized by the external environment recognition unit that the intersecting road or the entering vehicle is on the forward side of the travel direction, and further, a railroad crossing of a passage incapable state, or an intersection or a traffic jam of a passage incapable state is recognized on a more forward side of the travel direction than the intersecting position or the entry position (see [0052] the current path 710 of the vehicle 100 is shown to have an overlap or intersection 810 with the padded polygon 620 of object (e.g., vehicle) 450. This figure also indicates a distance (A) from the vehicle 100 to a closest point of the padded polygon 620. When the collision predictor predicts a possible collision at the future time t1, the CMBS 136 also determines whether the main driving system manager 142 has initiated deceleration, for instance by applying the brakes. In this case, when the brakes have been applied, the CMBS 136 may continue to evaluate whether a collision with the object of interest is possible. However, when the CMBS 136 determines that a collision is possible and a threshold distance has been met (e.g., if the vehicle 100 will come or has come closer than the distance A to the vehicle 450) without the main driving system manager 142 initiated deceleration, then the CMBS 136 will initiate emergency braking to avoid a collision).

Regarding claim 4, Fairfield further discloses a time determination unit adapted to determine a first time period from a current point in time until the railroad crossing or the intersection transitions to the passage incapable state, and a second time period required for the host vehicle to pass through the railroad crossing or the intersection; wherein the forward movement limit determination unit determines to execute the forward movement limit, in the case it is recognized by the external environment recognition unit that the intersecting road or the entering vehicle is on the forward side of the travel direction, further, the railroad crossing or the intersection of a passage capable state is recognized on a more forward side in the travel direction than the intersecting position or the entry position, and further, in the case that the first time period is shorter than the second time period (see [0051] The collision predictor evaluates the set of filtered objects and predicts the future vehicle position at one or more points in time, in accordance with a primary path and speed plan (e.g., obtained from the planning component of the main driving system manager 142). It also predicts future positions for the filtered objects given their current position and speed (taken from the sensor data). If there is a predicted overlap between the vehicle and any object from the padded polygons, the CMBS 136 sends a message/signal to the deceleration (braking) system 160 to initiate hard braking, for instance in accordance with a maximum deceleration amount). 

Regarding claim 7, Fairfield is not explicit on the external environment recognition unit recognizes presence or absence of the entering vehicle on the basis of a direction to which a front part of another 
	Baba discloses the external environment recognition unit recognizes presence or absence of the entering vehicle on the basis of a direction to which a front part of another vehicle is facing, a distance between the another vehicle and a sidewalk, or a traveling direction of the another vehicle (see at least [0051] When it is determined that an intersection IS is present, the right-left turn determination unit 27 determines whether the own vehicle 40 will cut across the opposite lane Ln2 to make a right turn at the intersection IS (step S12). When it is determined at step S12 that the own vehicle 30 will not make a right turn, the process terminates the procedure. When it is determined at step S12 that the own vehicle 30 will make a right turn, the process executes step S14. At step S14, the collision avoidance control unit 28 determines whether the traffic lane Ln1 is a right-turn exclusive lane that allows vehicles to make only a right turn and the priority travel determination unit 25 determines whether the travelling of the own vehicle 30 making a right turn is prioritized against the travelling of the straight-running vehicle 30F (step S14). When it is determined that the traffic lane Ln is a right-turn exclusive lane, and the travelling of the own vehicle 30 making the right turn is prioritized against the straight-running vehicle (step S14: YES), the collision avoidance control unit 28 sets the operational condition to be a normal operational condition without a dead angle region, without relaxing the operational condition of the collision avoidance process).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baba with the system disclosed by Fairfield so that activation of unnecessary collision avoidance process can be reduced (Baba, [0051]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/1058175 A1 (“Fairfield”) in view of US 2019/0073903 A1 (“Baba”) in further view of US 2012/0188098 A1 (“Mochizuki”).

Regarding claim 5, Fairfield in view of Baba is not explicit on the forward movement limit determination unit determines that the forward movement limit should be canceled, in the case that the entering vehicle, which has entered into the travel path from the intersecting road, is recognized by the external environment recognition unit while the forward movement limit is being carried out by the vehicle control unit; and the vehicle control unit cancels the forward movement limit, in the case it is determined by the forward movement limit determination unit to cancel the forward movement limit, however,
	Mochizuki discloses methods of intersection identification for collision warning system where the forward movement limit determination unit determines that the forward movement limit should be canceled, in the case that the entering vehicle, which has entered into the travel path from the intersecting road, is recognized by the external environment recognition unit while the forward movement limit is being carried out by the vehicle control unit; and the vehicle control unit cancels the forward movement limit, in the case it is determined by the forward movement limit determination unit to cancel the forward movement limit (see [0078] In this case, since the driver intends to turn left at first intersection 302, there is some chance that motor vehicle 500 could collide with first remote vehicle 820. On the other hand, since the driver does not intend to turn left at second intersection 304, there is no chance of collision between motor vehicle 500 and second remote vehicle 822. Therefore, the collision warning system may be configured to provide alerts to the driver of motor vehicle 500 as motor vehicle 500 approaches first intersection 302. Also, the collision warning system may not issue any alerts to the driver of motor vehicle 500 as motor vehicle 500 approaches second intersection).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mochizuki with the system disclosed by Fairfield in view of Baba in order to avoid annoying the driver with unnecessary information (Mochizuki, [0078]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665